DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-9 in the reply filed on Nov. 16, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in searching with respect to Group I and Group II because of the similarity of the claims and overlap in claim scope, the elements of claim 1 applying to product of claim 10.  This is not found persuasive because claim 1 is directed to an adhesive tape while claim 10 is directed to a corrugated box, both claims classified in different areas, as provided in the Restriction Requirement.  Regarding the serious search burden, the Restriction Requirement stated that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  the claims recite “water activated.”  It appears the claims should recite “water-activated.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the claim recites “poly lactic acid.”  It appears the claim should recite “polylactic acid.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “affixed the water-soluble material layer.” in line 4.  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “affixed to the water-soluble material layer.”
Claim 8 recites “the reinforcing structure comprises film, filament, yarn or ribbon comprising PVOH, polyalkylene oxides, poly lactic acid, glass fiber, or hemp.”  That recitation is not clear, it is not clear if only the ribbon comprises PVOH or film, filament and yarn too, it is not clear if filament, yarn or ribbon relate to glass fiber or hemp or not.
Claim 9 recites the limitation “the water-soluble adhesive” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Congard et al. (US 6740379 B1) (“Congard”).
With respect to claim 1, Congard discloses a water-activated adhesive tape (abstr., col. 4, lines 34-40), comprising a repulpable material layer – element 13 can be a paper layer (col. 5, lines 34-35), a water-soluble material layer adjacently affixed to the repulpable material layer – element 14 (col. 5, lines 44-60), and a water-activated adhesive adjacently affixed to the water-soluble material layer  - element 15 (col. 4, lines 37-41, Fig. 1).  Regarding the phrase in the preamble -  “sustainable”, that recitation was interpreted as a recitation of intended use.  Since Congard discloses the elements of the adhesive tape as recited in claim 1, it would be expected that the adhesive tape of Congard is capable to perform as intended.
Regarding claim 2, Congard teaches the adhesive tape of claim 1, wherein the repulpable material layer is cellulosic sheet (col. 5, lines 34-35).
As to claim 4, Congard teaches the adhesive tape of claim 1, wherein the water-soluble material layer comprises a film comprising polyvinyl alcohol (col. 5, lines 44-60).
With respect to claim 5, Congard teaches the adhesive tape of claim 4, wherein the film comprising polyvinyl alcohol is a plasticized film (col. 5, lines 57-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Congard, in view of Seth et al. (US 2020/0270485 A1) (“Seth”).
Congard teaches the adhesive tape of claim 1, wherein the repulpable material layer is a paper layer (col. 5, lines 34-35), but does not specify the paper as Kraft paper sheet.
Seth discloses a water-activated adhesive tape comprising Kraft paper sheet as the repulpable material layer (abstr., 0020).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the paper layer of Congard of Kraft paper sheet, as it is known in the art of adhesive tapes to use Kraft paper as the repulpable material layer.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Congard, in view of Arthurs et al. (US 2015/0376467 A1) (“Arthurs”).
Regarding claim 6, Congard teaches the adhesive tape of claim 1, disclosing a water-activated adhesive (col. 4, lines 34-41), it also discloses heat-activated adhesives (col. 4, lines 34-41), but does not disclose that the heat-activated adhesives are also water-activated adhesives.  Arthurs discloses a water-activated adhesive tape (abstr.) comprising a water-activated adhesive comprising starch (0025).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the water-activated adhesive of Congard comprising starch as it is known in the art of adhesive tapes to form a water-activated adhesive comprising starch.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Congard, in view of Workman (US 4143006).
As to claim 7 and 8, Congard teaches the adhesive tape of claim 1, but is silent with respect to a reinforcing structure as recited in the claim.  Wokman discloses that it is known in the art of adhesive tapes comprising paper as a carrier to include a reinforcing structure comprising a yarn comprising glass fiber (col. 1, lines 11-17, 55-60).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the adhesive tape of Congard a reinforcing structure comprising a yarn including glass fibers for reinforcement.
With respect to claim 9, Congard teaches the adhesive tape of claim 1, but is silent with respect to a reinforcing structure as recited in the claim.  Wokman discloses that it is known in the art of adhesive tapes comprising paper as a carrier to include a reinforcing structure comprising a yarn comprising glass fiber (col. 1, lines 11-17, 55-60).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the adhesive tape of Congard a reinforcing structure between the water-activated adhesive layer and the water-soluble material layer for reinforcement.




Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783